Denied and Opinion Filed October 18, 2019




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-01187-CV

                           IN RE CHARLES WOODRING, Relator

                 Original Proceeding from the 336th Judicial District Court
                                  Grayson County, Texas
                               Trial Court Cause No. 051409

                              MEMORANDUM OPINION
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                Opinion by Justice Partida-Kipness
       In this original proceeding, relator has filed a petition for writ of mandamus to compel the

trial court to rule on a purported motion to vacate a void judgment. We deny relief.

       A petition seeking mandamus relief must contain a certification stating that the relator “has

reviewed the petition and concluded that every factual statement in the petition is supported by

competent evidence included in the appendix or record.” TEX. R. APP. P. 52.3(j). Relator’s petition

bears an inmate declaration stating “I, [relator], do hereby declare all facts herein are true and

correct.” Thus, relator’s certification does not comply with rule 52.3(j). See id.; In re Butler, 270
S.W.3d 757, 758 (Tex. App.—Dallas 2008, orig. proceeding).

       Furthermore, to establish a right to mandamus relief, relator must show that the trial court

violated a ministerial duty and there is no adequate remedy at law. In re State ex rel. Weeks, 391
S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding).            To show his entitlement to

mandamus relief compelling a trial court to rule on a motion, relator must show (1) the trial court
had a legal duty to rule on the motion because it was properly filed and timely presented, (2) relator

requested a ruling on the motion, and (3) the trial court failed or refused to rule on the motion

within a reasonable period of time. In re Carter, No. 05-18-00296-CV, 2018 WL 1417409, at *1

(Tex. App.—Dallas Mar. 22, 2018, orig. proceeding); In re Molina, 94 S.W.3d 885, 886 (Tex.

App.—San Antonio 2003, orig. proceeding) (per curiam). As the party seeking relief, the relator

has the burden of providing the Court with a sufficient mandamus record to establish his right to

mandamus relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). Rules

52.3 and 52.7 require the relator to provide “a certified or sworn copy” of any order complained

of, any other document showing the matter complained of, and every document that is material to

the relator’s claim for relief that was filed in any underlying proceeding. TEX. R. APP. P.

52.3(k)(1)(A), 52.7(a)(1); Butler, 270 S.W.3d at 758–59.

        Relator has not filed a record with his petition. Instead, relator asks the Court to excuse

him from complying with rules 52.3 and 52.7 and to assemble a record on his behalf. Without an

authenticated petition and supporting record, relator cannot establish he filed the motion, requested

a ruling, and the trial court has failed to act on his request within a reasonable time. See Carter,

2018 WL 1417409, at *1. Thus, we conclude relator has not established a violation of a ministerial

duty and is not entitled to mandamus relief.

        Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the relief sought).




                                                     /Robbie Partida-Kipness/
                                                     ROBBIE PARTIDA-KIPNESS
                                                     JUSTICE
191187F.P05




                                                  –2–